NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              MAURICE E. GIORDANI,
                Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1467
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4631, Judge Alan G. Lance, Sr.
                ______________________

                Decided: May 10, 2017
                ______________________

   MAURICE E. GIORDANI, Ft. Lauderdale, FL, pro se.

    KRISTIN MCGRORY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.; BRIAN D. GRIFFIN, ANDREW J.
STEINBERG, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                ______________________
2                                      GIORDANI   v. SHULKIN




    Before PROST, Chief Judge, LOURIE and STOLL, Circuit
                          Judges.
PER CURIAM.
    Maurice Giordani seeks review of the United States
Court of Appeals for Veterans Claims (“Veterans Court”)
memorandum opinion affirming the Board of Veterans’
Appeals (‘Board’) decision, finding that Mr. Giordani was
not entitled to service connected disability compensation
for post-traumatic stress disorder (“PTSD”). Maurice E.
Giordani v. Robert A. McDonald, Secretary of Veterans
Affairs, No. 15-4631 (Vet. App. Oct. 13, 2016). Because we
lack jurisdiction to hear this appeal, we dismiss.
                             I
    Mr. Giordani served on active duty in the U.S. Marine
Corps from September 1979 to August 1980. A June 1980
medical board report indicated that Mr. Giordani was
admitted to a Naval medical facility and diagnosed with
acute schizophrenia. After concluding that his schizo-
phrenia was connected to his service, the Department of
Veterans Affairs (“VA”) awarded Mr. Giordani compensa-
tion benefits at the fifty-percent disability level. The VA
subsequently increased his rating and awarded him a
total disability rating based on individual employability,
entitling him to compensation at the one-hundred-percent
level.
     While receiving his disability benefits for schizophre-
nia, Mr. Giordani sought service connection for PTSD as a
result of an alleged assault by Navy medics. The receiving
officer ultimately denied his claim. Years later, the VA
conducted a health evaluation in connection with Mr.
Giordani’s disability rating for schizophrenia and found
that he did not have a mental disorder other than schizo-
phrenia. Following this examination, the Board issued its
GIORDANI   v. SHULKIN                                    3



decision denying Mr. Giordani’s service connection for
PTSD for lack of medical diagnosis of the condition. The
Board concluded that Mr. Giordani did not have a diagno-
sis of PTSD under the criteria set forth in the relevant
diagnostic classification standard. On appeal, through
counsel, Mr. Giordani conceded that he had not been
diagnosed with PTSD and thus did not contest the
Board’s denial of service connection for that condition.
Rather, he argued that the Board failed to consider
whether his claim should be construed to encompass
potential service connection for a mental disorder other
than PTSD or schizophrenia, and that the Board failed to
provide an adequate basis for its denial. See App’x 17–19
(arguing that those mental disorders include depressive
disorder, insomnia, and a generalized anxiety disorder).
The Veterans Court affirmed, finding that Mr. Giordani
had not demonstrated clear error in the Board’s decision.
Mr. Giordani timely appealed to this court.
                            II
    On appeal, Mr. Giordani asks us to reverse the Veter-
ans Court decision denying his service connection for
PTSD. In support, he argues that “[t]he CAVC did not
validate the correctness and truth about VA medical
providers who state that [he] is not suffering from PTSD.”
Appellant’s Br. 1. The government argues that this court
lacks jurisdiction to entertain Mr. Giordani’s appeal
because his arguments merely depend upon the Veterans
Court’s and Board’s application of established law to the
facts of the case. Appellee’s Br. 11. We agree with the
government.
    Reviewing the Board’s decision, the Veterans Court
concluded that Mr. Giordani had neither demonstrated
that the Board committed clear error nor that it had
otherwise inadequately explained its decision. App’x 5.
Mr. Giordani’s challenges to the Veterans Court’s decision
on appeal relate to the Board’s underlying factual findings
4                                      GIORDANI   v. SHULKIN



and its application of the relevant law to those facts. As
an appellate court, however, our review of Veterans
Court’s decisions is limited to constitutional issues and
statutory interpretation. 38 U.S.C. § 7292(d)(1). Thus, we
lack the authority to disturb these findings on appeal. See
id. § 7292(d)(2). Accordingly, we dismiss Mr. Giordani’s
appeal for lack of jurisdiction.
                      DISMISSED
                          COSTS
    The parties shall bear their own costs.